THE         A-RNEY      GENERAL
                                 OF TEXAS
                                AUSTIS.       TFZXAR     7s.711


                                    October     25,   1972


Chairman   Byron Tunnel1                                 Opinion    No. M- 1248
Railroad  Commission    of Texas
P. 0. Box 12967, Capitol Station                         Re:   Under Arti~cle 911b, V. C. S.,
Austin, Texas 78711                                            is a common carrier           required
                                                               to register,      under its authority,
                                                               vehicles     used solely for pickup
                                                               and delivery       within a zone
                                                               designated      by the Rai,lroad Com-
                                                               mission as a “commercial             zone”
                                                               where’such       vehicles    connect
                                                               with and form an integral part
                                                               of the carrier’s       total regulated
                                                               movements        into and out of the
Dear   Mr.   Tunnel]:                                          “commercial         zone”?

      In relation    to your question,         you provide us with the following facts:
A Railroad       Commi,ssion      certificated      regular  route, regular        schedule motor
common carri,er,          is authorized      to conduct regulated      fo:r.-hi,re transportation
originating      at or rermi,nating      a,t a point within a commercial           zone designated
by the Railroad        Commi~ssi,on under t:he author&y confer-red upon it by
Article 911b, Secti,on 1 (g), Vernon’s Civil Statutes.                    The carrier      possesses,
in addition to its over-the-road,              or line-haul,   vehi,cles,     certain   other pi,ck-
up and delivery        equipment     which i,s employed entirely          wi,thin t:he commercial
zone.     The two types of equipment             are used together      in this manner:        The
carrier’s      over-the-road      vehicles      load and disc,harge     freight at the c,arri.er’s
terminal     within the commerci,al           zone, while the carri.er’s        Eghter vehicles
pick up and deliver the freight from shippers                 or to consignees        within the zone.

     You ask us whether the pick-up and deljvery                equipment whi,ch moves
freight in conjunction     wi,th regulated      transportation     by the same ca’rr ier, i,s
operated    under r.he certificate    under whic,h t/he carrier        operates   and is thus
subject to the reporting      requirement        a~nd annual payment apeci,fi,ed by Motor
Transpo-rt:ation  Regulati,ons     of rhe Railroad       Cornmi,ssion    of Texas? Section
9. 1 (Apr. 29, 1970), issued pursua,nt to Article 91,lb, or whether ir:s employ-
ment falls wi~thi,n the statutory      cri,terion    of oper,acion wirhin a, co:mmercial


                                           -6108-
Chairman        Byron Tunnell,     page 2       (M-1248)




zone and is thus not operated    under the c,ertificate   under which the carrier
operates  and need not be reported    upon.     It is our opini,on that such equipment
is not operated  under the carrier’s   certi~ficate and need not be reported     upon.

     The Motor Transportation           Regulati.ons,   supra,    Secti.on 9. 1 (a), requires
that “each motor ca,rrier         . . . shall fi,le withRailroad              Commission,
separately     for each ce:rti,fi,ca,te or permit under which it operates.            . . an
equipment report.        1 D accompani~ed by a cashier’s         check or certified      check
or money order payable to th,e State Treasurer               covering     the payments~pre-
scribed    in subsections    (b) and (c) of t:his Section.”       Subsection     (b) sets out
the schedule for such annual payments              by motor carriers.        The term “motor
carrier”     is defined to include:
           11
                any person,
                  .           firm, corporati,on,       company,     copartner-
        ship, associ,ati,on or joint stock association,         and their les-
        sees, receivers,    or trustees     appointed by any court what-
         soever owni,ng, controlling,      managing,     operating,    or causing
        to be operated any motor-propelled          vehicle used in trans-
        porting propercy for compensation         or hire over any public
        highway in this state, where in the course of such transpor-
        tation a highway between two or more incorporated               cltles,
         towns or villages  1~s traversed.    ” Art. Ylib, Section 1 (g).
        Ihmphasis    added. J

However,        Article   911b,   Secti,on   1 (g), a~lso authorizes   the Rai.lroa,d   Commission
to:

           “define and prescribe,       . .   commercial       zones adja~cent
           to and commerc,ially      a part of any specified       incorporated
           muni,cipality   and wi,thin whi~ch operations      as a motor
           carrier     may be performed     with,out a certi,fi.cate or permit
           authorizing    same and within whi,ch strictly        local service
           wholly withi.n such commercial         zon,e may be performed        a,t
           rates a,nd charges orher than t:hose prescribed            by the
           [ Rai,lroad] Comm,issi,on. ‘”

     It is our opi,ni,on r.hat: the Legi,slature intended to grant t,he widest pos-
sible freedom from ,regula,ti,on to those car.riers        who perform    “strictly
local service wh,olly wi~thin [a] commercia,l        zone, ” (Art. 91,lb, Sec. 1 (g)),
and that Secci,on ‘1(g) looks to rhe geographic        employment:   of the equipment,.


                                             -6109-
Chairman       Byron Tunnell,      page 3     (M-1248)



Therefore,      equipment     which is employed both within and without the com-
mercia.1 zone is operated         under the carrier’s     certifi,cate   and must be
reported    upon, while equipment        employed enti~rely within the zone meets
the statutory     criteri,on,   is not operated   under the carrier’s         certificate     and
t:hus need not be reported, upon.         In the present     situation,    the carrier       need
not either report upon or make annual payments                 for his pick-up and delivery
equipment     as long as it is employed entirely         within the commercial            zone
designated     by the Railroad      Commission,     even though thi,s equipment            is
employed     in conjunction     with the delivery     of shipments      whi,ch ori~ginated in
the commercial         zone but: were desti~ned to a point beyond the commercial
zone as well as shipments          moving i,n the opposite direction.


                                     SUMMARY

                 Motor ca,rrier equipment       operated   entirely   within
            the boundaries      of a commercial    zone established      by
            the Rai,lroad Commission        is not operated under a
            certi~fied carrie~r’s certificate    and need not be reported
            upon although i.t i,s employed in conjunction         with regu-
            lated transportati,on     by equipment    owned by the same
            regula,.r route, regular     schedule motor common carri,er.

                                              Very&y        yours,



                                                            D C. MARTIN


Prepared      by Rex H. Whi,te, Jr.
Assistant     Attorney Genera,1

APPROVED:
OPINION COMMITTEE

Kerns Taylor,       Cha~i-rman
W. E Allen,        Co-Chai.rm,an




                                         -6110-
                                                     .




                                                         ‘I




Chai-rman   Byron Tunnel&   page 4        (M-1248)




Jack Spa,rks
James Maxwell
Bill F lanary
R. D. Green

SAMUEL D. MCDANIEL
Staff Legal Assistant

ALFRED      WALKER
Executive   Assistant

NO’LA WHITE
First Assistant




                                     - 61 1 I,-